Exhibit 10.1


FIRST AMENDMENT TO LEASE AGREEMENT

        THIS FIRST AMENDMENT TO LEASE AGREEMENT (“Amendment”), entered into as
of this 26th day of September, 2006, by and between AG METROPOLITAN ENDO,
L.L.C., a New York limited liability company, having an office and place of
business care of Angelo Gordon & Co., 245 Park Avenue, 26th Floor, New York, New
York 10167 (“Landlord”), and LIFETIME BRANDS, INC., a Delaware corporation,
having an office and place of business at One Merrick Avenue, Westbury, New York
11690-6116 (“Tenant”).

W  I  T  N  E  S  S  E  T  H :

        WHEREAS, Landlord and Tenant entered into a certain Agreement of Lease
dated May 10th, 2006 (the “Lease”), which Lease presently demises unto Tenant a
certain portion of the building (the “Building”) known as 1000 Stewart Avenue,
Garden City, New York, specifically Suite 100, consisting of 45,301 rentable
square feet (“Warehouse Space”) and Suites 300, 500 and 600 and the entire 4th
floor, collectively consisting of 69,173 rentable square feet (“Office/Research
Space”), (both the Warehouse Space and the Office/Research Space collectively
referred to as the “Premises”); and

        WHEREAS, Tenant, subject to the terms and conditions hereinafter
contained, hereby leases from Landlord additional space at the Building from the
Landlord and the Landlord, subject to the terms and conditions hereinafter
contained, hereby leases to Tenant additional space at the Building.

        NOW, THEREFORE, for and in consideration of the premises herein
contained, the parties agree as follows:

        1.        Effective on the date hereof, Section 1.3 of the Summary of
Basic Lease Information and Definitions shall be amended and the definition of
“Premises” in the Lease shall be amended to include a portion of the second
(2nd) floor of the Building identified as Suite 200 consisting of 18,495
rentable square feet of office space, as more particularly shown on the floor
plan annexed hereto and made a part hereof as Exhibit “A” (“First Amendment
Space”).

        2.        Effective on the date hereof, Section 1.4 of the Summary of
Basic Lease Information and Definitions shall be amended by adding the following
language:

  “Notwithstanding anything to the contrary contained herein, the Commencement
Date for the First Amendment Space shall be January 1, 2009, subject to the
substantial completion of Landlord’s First Amendment Space Work as provided for
in Paragraph 4 below (“First Amendment Space Commencement Date”).  


        3.        Effective on the date hereof, Section 1.5 of the Summary of
Basic Lease Information and Definitions shall be amended by adding the following
language:

--------------------------------------------------------------------------------

  “Regardless of the Commencement Date for the First Amendment Space, the Lease
Expiration Date for the First Amendment Space shall be the same date established
as the Lease Expiration Date for the balance of the Premises.”  


        4.        Landlord covenants and agrees to perform, at its sole cost and
expense, the following work (“Landlord’s First Amendment Space Work”): (i)
Landlord’s Base Building Work as more particularly described in Exhibit B-1 of
the Lease; and (ii) construction and installation of an elevator, elevator
lobby, and restrooms, as more particularly described on the work plan annexed
hereto and made a part hereof as Exhibit “B”. All Landlord’s First Amendment
Space Work shall be conducted with reasonable diligence, in a good and
workmanlike manner and in compliance with all applicable laws, rules,
regulations, ordinances and codes. Landlord shall substantially complete
Landlord’s First Amendment Space Work contemporaneously with Landlord’s Base
Building Work as provided for in Section 11.6 of the Lease.

        5.        Effective on the First Amendment Space Commencement Date,
Section 1.6 of the Summary of Basic Lease Information and Definitions shall be
amended by adding the following additional rent chart for the First Amendment
Space:


FIRST AMENDMENT SPACE

Year During Term*

--------------------------------------------------------------------------------

Annual Rent

--------------------------------------------------------------------------------

Monthly Rent

--------------------------------------------------------------------------------


First Lease Year (starting January 1, 2009)   $466,998.75   $38,916.56   Second
Lease Year  $479,257.47   $39,938.12   Third Lease Year  $491,837.98  
$40,986.50   Fourth Lease Year  $504,748.73   $42,062.39   Fifth Lease Year 
$517,998.38   $43,166.53   Sixth Lease Year  $531,595.84   $44,299.57   Seventh
Lease Year  $545,550.23   $45,462.52   Eight Lease Year  $559,870.92  
$46,655.91   Ninth Lease Year  $574,567.53   $47,880.63   Tenth Lease Year 
$589,649.93   $49,137.49   Eleventh Lease Year  $605,128.24   $50,427.35  
Twelfth Lease Year  $621,012.86   $51,751.07   Thirteenth Lease Year 
$637,314.45   $53,109.54   Fourteenth Lease Year  $654,043.95   $54,503.66  


The payment of the rent set forth in the First Amendment Space rent schedule set
forth above shall be in addition to any other Rent due and owing under the
Lease.

--------------------------------------------------------------------------------

* Provided, however, that the Expiration Date may occur prior to the expiration
of the Fourteenth Lease Year, and the Annual Rent listed in this chart may be
superseded by the Annual Rent for the First Renewal Term as determined under
Article 31 of the Lease.

2

--------------------------------------------------------------------------------

        6.        Effective on the First Amendment Space Commencement Date,
Section 5.1(b)(iii) of the Lease shall be replaced with the following language:

                   “The term “Tenant’s Share of Real Property Taxes” shall mean
71.30%.”

        7.        Effective on the First Amendment Space Commencement Date
hereof, Section 5.1(b)(iv) of the Lease shall be amended with the addition of
following additional language:

  “Pursuant to the PILOT Agreement, commencing with January 1, 2009, the
following shall constitute the Tenant’s Share of Real Property Taxes with regard
to the First Amendment Space, payable by Tenant pursuant to the terms of this
Lease:    


Lease Year**   Amount     
  1 (Starting January 1, 2009)  44,572.95  2  45,910.14  3  47,746.54  4 
49,656.41  5  51,642.66  6  54,224.80  7  56,936.03  8  59,782.84  9  62,771.98 
10  65,910.58  11  69,206.11  12  72,666.41  13  76,229.73  14  80,203.57 

        The payment of Tenant’s Share of Real Property Taxes set forth above
shall be in addition to any other Tenant’s Share of Real Property Taxes due
under the Lease.

        8.        Effective on the date hereof, Part I, Section 1 of Exhibit B-2
(Tenant’s Work) shall be amended as follows:

  “The “Landlord Allowance” shall be increased to be $3,252,928.75.”  


        9.        Each party represents and warrants to the other that, other
than CB Richard Ellis and Corporate National Realty LLC (collectively the
“Broker”), no broker, agent or finder (a) negotiated or was instrumental in
negotiating or consummating this Amendment on its behalf, and (b) is or might be
entitled to a commission or compensation in connection with this Amendment. Any
broker, agent or finder of Tenant whom Tenant has failed to disclose herein
shall be paid by Tenant. Tenant shall indemnify, protect, defend (by counsel
reasonably approved in writing by Landlord) and hold Landlord harmless from and
against any and all


** Provided, however that the Expiration Date may occur prior to the expiration
of the Fourteenth Lease Year, and the Tenant’s Share of Real Property Taxes
listed in this chart may be superseded by the Tenant’s Share of Real Property
Taxes for the First Renewal Term as determined under Article 31 of the Lease.

3

--------------------------------------------------------------------------------

Claims resulting from any breach by Tenant of the foregoing representation,
including, without limitation, any Claims that may be asserted against Landlord
by any broker, agent or finder undisclosed by Tenant herein. Landlord shall
indemnify, protect, defend (by counsel reasonably approved in writing by Tenant)
and hold Tenant harmless from and against any and all Claims resulting from any
breach by Landlord of the foregoing representation, including, without
limitation, any Claims that may be asserted against Tenant by any broker, agent
or finder undisclosed by Landlord herein. The foregoing indemnities shall
survive the expiration or earlier termination of the Lease. Landlord shall pay
the Broker pursuant to separate agreement.

        10.        This Amendment is subject to the written approval of the IDA
(the “IDA Approval”) pursuant to the IDA Master Lease. Landlord shall diligently
pursue IDA Approval and provide Tenant with a copy of the IDA Approval promptly
upon receipt. In the event the IDA Approval is not obtained prior to the date,
which is forty-five (45) days after the date hereof, either party may terminate
this Amendment upon written notice and thereafter the Amendment shall be of no
further force and effect.

        11.        Except as amended herein, all the terms and conditions of the
Lease, as heretofore in effect, shall remain in full force and effect and all
the terms and conditions of the Lease, as hereby amended, are hereby ratified
and confirmed in all respects.

        12.        This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which, when taken together,
shall constitute one and the same instrument.

        13.        This Agreement shall be binding upon and inure to the benefit
of Landlord and Tenant, and their successors and assigns.

        14.        This Agreement may not be amended or modified nor any of its
provisions waived except by an agreement in writing signed by the parties
hereto.

        15.        Any notice, consent and/or demand required or permitted to be
given under this Agreement shall be in writing and shall be given as provided in
the Lease.

        16.        The submission of this Agreement to Tenant shall not be
construed as an offer, nor shall Tenant have any rights with respect thereto,
unless and until Landlord shall execute a copy of this Agreement and deliver
same to Tenant.

        17.        This Agreement shall be governed by and construed under the
laws of the State of New York without giving effect to its principles of
conflicts of laws.

        18.        Capitalized terms used herein, which are not otherwise
defined herein, shall have the meanings specified in the Lease.

        19.        Upon substantial completion of Landlord’s First Amendment
Space Work, but no earlier than September 1, 2008, Tenant may at any time enter
the First Amendment Space, and the elevator, elevator lobby, and restrooms
servicing the First Amendment Space, to perform Tenant improvements and to
access other portions of the Premises, provided that Tenant shall have supplied
to Landlord in advance the insurance coverage referred to in Section 12.1(c) of
the

4

--------------------------------------------------------------------------------

Lease.     Notwithstanding the foregoing, Tenant may enter the First Amendment
Space Work at any time after the substantial completion of Landlord’s First
Amendment Space Work for the sole purpose of providing Tenant with access
to/from the Mezzanine Level of the Building to/from the public lobby and the
restrooms on the Second Floor of the Building.

        20.        Except as set forth in Paragraph 19 above, Landlord
acknowledges and agrees that none of the obligations made incumbent upon Tenant
by the Lease with respect to the First Amendment Space, including, but not
limited to, the obligation to pay Rent and Additional Rent, shall become
effective until the First Amendment Space Commencement Date. There shall be no
rent abatement period as to the Additional Space.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

5

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed this First Amendment to
Lease Agreement as of the day and year first above written.

    "TENANT"   LIFETIME BRANDS, INC.,         a Delaware corporation        duly
authorized to do business in New York 
        By:   /s/Ronald Shiftan         Name: Ronald Shiftan        Title: Vice
Chairman 
 
     "LANDLORD"  AG METROPOLITAN ENDO, L.L.C.        a Delaware limited
liability company        AG Asset Manager, Inc., a Delaware corporation, its
manager 
        By: /s/  Adam Schwartz         Name: Adam Schwartz        Title: Vice
President 

6